DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19 and 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20040262015 to Mazzella et al.
Regarding claim 19, Mazzella discloses a method for drilling a wellbore, comprising: (a) rotating a tubular member with a power tong of a snubbing jack 11 (figs. 1-2; paragraph 0028 for power tong); (b) reacting rotational torque transmitted from the power tong with a torque transfer device 35 coupled to a jack assembly of the snubbing jack (paragraphs 0022-0024); and (c) moving the tubular member axially relative to a base plate 21 of the jack assembly during (b) (paragraphs 0029-0033).
Regarding claim 21, the method of claim 19, wherein the tubular member comprises a first tubular member (the joint being unscrewed by the power tong) and (a) comprises rotating the first tubular member with the power tong relative to a second tubular member (the joint not being unscrewed by the power tong – see paragraph 0028).


Allowable Subject Matter
Claims 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/22/2021 with respect to claim 19 have been fully considered but they are not persuasive. The arguments center on the fact that rotary power unit 47 of Mazzella is not configured for coupling together or decoupling drill pipe joints.  The examiner agrees with this assessment, but respectfully disagrees with the argument that the examiner relied upon unit 47 as the claimed power tong.  The original rejection of claim 19 under 35 USC 102, which has been repeated above in its entirety, made no mention of, or reference to, the unit 47.  The examiner explicitly directed the reader to look to paragraph 0028 for the teaching of the power tong, since said tong was not depicted in the figures.  This paragraph goes on to state that the power tong is specifically for coupling together or decoupling drill pipe joints.  While one joint of pipe (the claimed tubular member) is being coupled/decoupled from another pipe joint, there is inherently axial movement between the two joints along the longitudinal axis, which would also equate to axial movement of the tubular member relative to the base plate along the same longitudinal axis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE BOMAR whose telephone number is (571)272-7026.  The examiner can normally be reached on 5:30am-3:30pm EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHANE BOMAR/
Primary Examiner
Art Unit 3676